Case 8:15-cv-00011-TPB-CPT Document 153-6 Filed 02/11/20 Page 1 of 1 PageID 1735

Exhibit F
nk about that. These people, in their attempt to stop Oxebridge’s reform efforts, whic
are centered around improving the content of ISO 9001 and in improving the certification
cheme so we can trust ISO 9001 certificates again, will go so far as to investigate

omeone’s personal finances, and then publish the details to harass and frighten

hem. This is simply nuts...

‘ou must understand that I am calibrated differently. I know this, even if it baffles those
around me, even in my own family. People ask me all the time, “why don’t you just stop?” I
answer that you wouldn't expect a fireman to run away from a fire, or a nurse to run away

om a bleeding patient. I can’t stop because to me, this is my work. It is what I have to do.

 

a result, the decade-and-a-half of attacks have only adjusted my state of “normal” to
evels that are different from yours. When people accuse me of crimes, I don’t care. When
hey send me death threats, I toss them to the police and move on. When they threaten to
ue, it simply doesn't faze me; I kick their ass in court, and move onto the next conflict. If I

ake up and have not received some form of harassing or threatening email, it’s not a
ormal day.

get it. This isn't your way of thinking, nor should it be. I don’t want you to live like this, but
*m okay with it. And because I am okay with it, it makes me uniquely suited to prosecute
his endeavor. The people we are going up against are dark, grim-souled miscreants with
ittle in the way of ethical filters or moral encumbrances. These are not people you want to
deal with, but I can handle it. It’s what I do.

And so, let me do it. But understand what that comes with.

eet the Doxxers Capture from Oxebridge.com

 

 
